Citation Nr: 0630563	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent low 
back strain with degenerative joint and disc disease, 
currently rated as 60 percent disabling.

2.  Entitlement to an increased evaluation for left wrist 
fracture residuals with non-union of the navicular, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

5.  Entitlement to a compensable evaluation for right 
shoulder bursitis.  

6.  Entitlement to a compensable evaluation for right fifth 
metacarpal fracture residuals.  

7.  Entitlement to earlier effective dates for the currently 
assigned evaluations for lumbar spine disability and right 
shoulder disability, and for a total disability rating due to 
individual unemployability.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1970 to September 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in January 2003 and 
March 2004 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is assigned the maximum schedular rating 
assignable for pronounced intervertebral disc syndrome (IDS); 
his lumbar spine disability is not manifested by a fracture 
of the vertebra, a complete bony fixation of the spine, or 
unfavorable ankylosis of the entire spine, and has not 
resulted in incapacitating episodes of IDS requiring 
prescribed bed rest.  

2.  The veteran's lumbar spine disability does not present an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

3.  The veteran is in receipt of the maximum schedular rating 
assignable for his left wrist fracture residuals.  He does 
not have ankylosis of the left wrist and it does not present 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.

4.  In 2002, audiometric testing showed an average 46-decibel 
loss, with a speech recognition score of 96 percent, in the 
right ear (level I); and, for the left ear, an average 63-
decibel loss with a speech recognition score of 64 percent 
(level VI).  An exceptional pattern of hearing impairment was 
not indicated.

5.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.  His tinnitus does not present an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

6.  The veteran's right (major) shoulder disability has been 
manifested by pain with motion above shoulder level, but 
without dislocation or nonunion of the clavicle or scapula, 
or additional objective evidence of functional loss due to 
painful motion.

7.  The veteran is in receipt of the maximum schedular rating 
assignable for his right fifth finger.  It is not shown to be 
manifested by ankylosis or a functional loss equivalent to 
amputation of that digit; it does not affect the functioning 
of the other fingers of the right hand, and does not 
interfere with the overall function of the right hand.  

8.  His right fifth finger fracture residuals do not present 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.

9.  In a March 2004 rating decision, the RO assigned 60 
percent and 10 percent disability ratings for the veteran's 
lumbar spine and right shoulder disabilities.  As a result, 
his TDIU was also granted.  An effective date of March 8, 
2002, was assigned for each of those benefits.  

10.  It was not factually ascertainable that an increase in 
the severity of the veteran's lumbar spine and/or right 
shoulder disabilities had occurred prior to March 8, 2002.

11.  There is no evidence on file showing that the veteran's 
service-connected disabilities combined to preclude 
employment prior to March 8, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for low back strain with degenerative joint and disc disease 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DC) 5292, 
5293 and 5295 (2003) (as in effect prior to Sept. 26, 2003) 
and 5235-5243 (as effective from Sept. 26, 2003) (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for left wrist fracture residuals are not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, DC 5215 (2006).

3.  The criteria for an increased evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2006).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2002, 2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for an increased evaluation for right 
shoulder bursitis, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DCs 5019-5201 (2006).

6.  The criteria for a compensable evaluation for fracture 
residuals of the right fifth metacarpal are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.321, 4.71a, DCs 5227, 5230 (2002 and 2006).

7.  The criteria for an effective date prior to March 8, 
2002, for the award of a 60 percent evaluation for the lumbar 
spine disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.159, 3.400, 
(2006).

8.  The criteria for an effective date prior to March 8, 
2002, for the award of a 10 percent evaluation for the right 
shoulder disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.159, 3.400, 
(2006).

9.  The criteria for an effective date prior to March 8, 
2002, for the grant of service connection for TDIU are not 
met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the veteran was 
provided notice, consistent with the VCAA, prior to the 
initial RO decisions in January 2003 and March 2004. 

In an October 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Thus, 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the increased 
rating claims have been appealed and are being denied herein, 
there can be no possibility of any prejudice.  Although the 
earlier effective date issues are undoubtedly "downstream" 
claims, the outcome of this appeal is dependent upon evidence 
which is already in the file, and has been for several years.  
Moreover, no additional amount of development could alter the 
factual record in this case.  VA therefore has no further 
duty to notify the veteran of evidence needed to substantiate 
these claims, or to assist him in obtaining evidence, in that 
no reasonable possibility exists that any such evidence 
exists.

II.  Pertinent Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

A.  Lumbar spine 

In October 1978, the RO granted service connection for 
recurrent low back strain and assigned a noncompensable 
evaluation under DC 5295 for lumbar strain.  In July 1996, 
the RO recharacterized the disability as low back strain, 
recurrent with degenerative joint and disc disease and 
assigned a 10 percent evaluation under DCs 5292 and 5295.  

Of record is a June 1999 VA examination report.  The veteran 
complained of frequent back pain of variable intensity and 
occasional muscle spasms but did not describe sciatica or 
incontinence.  On examination there was mild loss of the 
normal lumbar lordosis without muscle spasm or tenderness.  
Flexion was to 70 degrees, extension to 20 degrees, right 
flexion to 20 degrees and left flexion to 30 degrees, right 
rotation was to 15 degrees and left rotation was to 20 
degrees.  Deep tendon reflexes were 3+ in the patellar and 
Achilles, bilaterally.  Sensory examination was normal in 
both lower extremities.  Straight leg raising was 70 degrees 
on the right and 80 degrees on the left.  Heel and toe 
walking were normal bilaterally.  Squatting was normal.  The 
examiner estimated that when the veteran was symptomatic 
there was a 20 percent decrease in excursion, strength, 
speed, coordination and endurance.  

In September 1999 a 30 percent evaluation was assigned under 
DCs 5292 and 5285 for moderate limitation of motion with 
demonstrable deformity of the vertebral body from fracture.  

In March 2002, the veteran, through his then representative, 
submitted a copy of a letter dated April 2000, requesting an 
increased rating.  The veteran also provided a copy of a 
return receipt for certified mail which was received by the 
RO on May 1, 2000.  Both the letter and the return receipt 
are date-stamped as received at the RO on March 8, 2002.

On VA examination in November 2002, the veteran gave a 
history of low back pain with prolonged standing and bending.  
He was unable to run or walk for long distances due to pain.  
The cervical and lumbar spine showed normal lordosis and the 
thoracic spine was convex.  The veteran could flex to 90 
degrees and hyperextend to 20 degrees.  Lateral flexion was 
to 20 degrees bilaterally and rotation was to 20 degrees 
bilaterally with pain.  Deep tendon reflexes were 2+ and 
muscle strength was 4/5.  The diagnosis was chronic 
lumbosacral stain with limited range of motion and 
radiculopathy secondary to degenerative disc disease at L4-5 
and L5-S1. 

During VA examination in January 2004, the veteran complained 
of increased back pain with cold weather and periodic 
radiation to the left lower extremity.  He did not have 
weakness or numbness, but had pain with activity.  His back 
hurt most days although there were some days it did not.  
There was no obvious deformity while standing upright, but he 
had a mildly antalgic gait, favoring the left leg and walked 
with a cane.  He was able to walk on his toes and heels.  
There was mild to moderate radiculopathy in the left lower 
extremity which limited his use of the left leg.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since 1992, according to 
SSA criteria.  The primary diagnosis was degenerative disc 
disease.  Medical records accompany the disability 
determination, consisting of reports from VA and non-VA 
medical sources.  The remaining medical records document 
routine care of the veteran for a variety of ailments. 

In March 2004, the RO increased the disability rating for the 
lumbar spine to 60 percent under DC 5293, effective March 8, 
2002.

In analyzing this issue, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003).  These changes are listed under Diagnostic Codes 
(DCs) 5235 to 5243, with DC 5243 now embodying the recently 
revised provisions of the former DC 5293 (for intervertebral 
disc syndrome).  The revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  In addition, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the criteria in effect prior to September 23, 2002, the 
veteran is receiving the maximum schedular rating under DC 
5293 for pronounced IDS with persistent symptoms compatible 
with sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief and an increased 
evaluation is not available.  38 C.F.R. § 4.71a (2002).

As revised effective September 23, 2002, DC 5293 IDS can be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or a 
combination of the chronic orthopedic and neurologic 
manifestations.  Note (1) to the new version of DC 5293 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" are defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293, having a total duration of at 
least 6 weeks during the past 12 months.  In fact, there is 
no indication that bed rest was prescribed by a physician at 
any time within the last 12 months.  Even so, the highest 
possible rating based on incapacitating episodes remains at 
60 percent.

Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  However neither DC 5292 (limitation of motion) nor 
DC 5295 (lumbar strain) would afford the veteran a rating 
higher than 40 percent based on orthopedic manifestations.

Although, the veteran is shown to have mild to moderate 
radiculopathy, the evidence of record has been negative for 
evidence of weakness or numbness.  Deep tendon reflexes were 
present and equal and sensory examination was normal in both 
lower extremities.  The evidence therefore simply does not 
support the existence of a separately ratable neurological 
entity.  Therefore, a separately assigned neurological rating 
is not warranted.

Finally, the diagnostic criteria pertinent to spinal 
disabilities was revised again, effective September 26, 2003.  
The most recent version of the law requires a finding of 
unfavorable ankylosis of the entire spine in order for the 
veteran to qualify for an increased rating.  38 C.F.R. § 
4.71a, DCs 5235-5243 (2006).  The veteran retains a 
substantial level of spine motion, with no evidence of 
ankylosis.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to a 60 percent 
evaluation for his service-connected lumbar joint and disc 
disease.

Only two diagnostic codes provide an evaluation in excess of 
the 60 percent rating presently assigned.  Specifically, DC 
5285 (as in effect prior to September 26, 2003) afforded a 
100 percent rating where the evidence demonstrated vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  DC 5286 (as in effect prior to September 26, 
2003) provided a 100 percent rating for complete ankylosis of 
the spine, unfavorable angle, with marked deformity and 
involvement of major joints (Marie Strumpell type) or without 
other joint involvement (Bechterew type), and the criteria 
for higher ratings under these codes has not been 
demonstrated in this case.  

The Board has also considered the evidence of painful motion 
and functional impairment of the lumbar spine.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, since he is currently at the maximum evaluation, 
even with painful motion and functional impairment, a higher 
evaluation is not available.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected lumbar spine disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected back 
disorder.  The veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
with respect to his lumbar spine disability in light of the 
Rating Schedule, and the Board has been similarly 
unsuccessful.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, under any version of the diagnostic criteria, the 
maximum evaluation to which the veteran is entitled is his 
currently assigned 60 percent rating.  The preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

B.  Left wrist 

In a November 1975 rating action, service connection was 
granted for fracture residuals of the left wrist.  A 
noncompensable evaluation was assigned.  The record discloses 
that this disability was the subject of subsequent 
adjudication by the RO and in October 1978, the current 10 
percent evaluation was assigned.

In support of the veteran's most recent claim for increase 
are VA outpatient treatment records dated 1999 to 2002, which 
show he was evaluated for complaints of left wrist pain with 
decreased grip.  

A June 1999 VA examination report shows the veteran 
complained of decreased range of motion and pain.  On 
examination there was no tenderness, swelling or deformity.  
Dorsiflexion was to 50 degrees and palmar flexion to 30 
degrees, ulnar deviation to 40 degrees and radial deviation 
to 5 degrees.  There was normal dexterity and sensation in 
the left hand.  Grip strength was 105 pounds in the right 
hand and 90 pounds in the left.  The examiner determined that 
when the veteran was symptomatic there was a 20 percent 
decrease in excursion, strength, speed, coordination, and 
endurance.  

On VA examination in November 2002, the veteran's current 
complaints were of dull pain, tingling, poor strength, and 
limited range of motion.  There was pain, with palpation and 
crepitus, but no swelling.  Neurovascularly the veteran was 
intact to the fingertips.  He could extend the wrist to 40 
degrees and flex to 70 degrees with pain.  The Tinel's and 
Phalen's tests were positive.  The clinical impression was 
arthralgia of the left wrist with carpal tunnel syndrome and 
limited range of motion secondary to old ununited fracture of 
the navicular with degenerative joint disease  

The remaining records show continued evaluation for left 
wrist pain.  

The veteran's left wrist fracture residuals have been rated 
by the RO under DC 5215.  Under this diagnostic code, the 
only available schedular evaluation for limitation of motion 
of the wrist is 10 percent for either the minor or major 
extremity, and that requires either dorsiflexion of less than 
15 degrees or palmar flexion limited in line with the 
forearm.  Thus, he is presently receiving the maximum 
schedular rating available and a higher schedular rating 
under DC 5215 is not assignable.  Although recent range of 
motion findings, standing alone, would not warrant a 
compensable rating, the veteran's complaints of pain, and 
functional impairment, warrant assignment of a 10 percent 
evaluation, even though the schedular criteria for such an 
evaluation are not met.  Therefore, it is on this basis that 
the veteran's 10 percent rating is supportable.

The Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 
as 10 percent is the maximum rating available under DC 5215.  

In addition, if the veteran's wrist were ankylosed, an 
increased rating could be assigned under DC 5214.  38 C.F.R. 
§ 4.71.  However, the medical evidence does not show any 
ankylosis of the left wrist.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citations omitted) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure").  The veteran's left wrist is 
not immobile, as he has the ability to move it, albeit in a 
limited fashion.  Therefore, consideration of a rating under 
DC 5214 is not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected left wrist disability, 
interference with his employment is foreseeable.  However, 
the veteran has not required frequent periods of 
hospitalization for his left wrist and the recent VA 
examination is void of any finding of exceptional limitation 
due to the left wrist beyond that contemplated by the 
schedule of ratings.  He has not identified any specific 
factors which may be considered to be exceptional or unusual 
with respect to his left wrist in light of the Rating 
Schedule, and the Board has been similarly unsuccessful.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).



C.  Hearing loss

In an April 1977 rating action, service connection was 
granted for hearing loss and a noncompensable evaluation was 
assigned.  The record discloses that this disability was the 
subject of subsequent adjudication by the RO, and in 
September 1999 the current 10 percent evaluation was 
assigned.

In support of the most recent claim for increase is a 
December 2002 audiometric examination report.  Puretone 
thresholds for the right ear were 20, 15, 45, 65, and 60 
decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, 
and for the left ear at the same frequencies were 10, 35, 70, 
75, and 70 decibels.  Average puretone threshold was 46 for 
the right ear and 63 for the left ear.  Speech recognition 
score on the Maryland CNC wordlist was 96 percent in the 
right ear and 64 percent in the left ear.  The results were 
summarized as mild to  moderately severe hearing loss in the 
right ear and mild to severe hearing loss in the left ear. 

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2005); there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified as when each of the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2006).  

The results of the VA audiogram in 2002 show that, based upon 
an average puretone threshold of 46 decibels in the right ear 
with speech discrimination ability of 96 percent and 63 
decibels in the left ear with speech discrimination ability 
of 64 percent.  Table VI indicates a numeric designation of 
level I for the right ear and level VI hearing in the left 
ear.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  Furthermore, an exceptional pattern of hearing 
impairment has not been indicated.

While the veteran's contentions and sincere belief in the 
merits of his claim are recognized, his disability is 
evaluated on the objective findings demonstrated during 
audiological examination.  The fact that his hearing acuity 
is less than optimal does not by itself establish entitlement 
to a higher disability rating.  To the contrary, it is clear 
from the Rating Schedule that a higher rating can be awarded 
only when loss of hearing has reached a specified measurable 
level.  That level of disability has not been demonstrated in 
the present case.  Therefore the current level of disability 
shown is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

D.  Tinnitus

Service connection for tinnitus was established in September 
1999, and the RO assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, DC 6260, effective June 1999.  
Thereafter, the veteran requested an increased evaluation for 
tinnitus.  In a rating action dated in January 2003, the RO 
denied the request on the basis that, under DC 6260, a 
10 percent evaluation was highest evaluation possible for 
tinnitus.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

Therefore, under both the new and the old regulations, the 
highest schedular rating for tinnitus is 10 percent.  38 
C.F.R. § 4.87, DC 6260 (2002); 38 C.F.R. § 4.87, DC 6260 
(2005).  To that end, the only way for the veteran to be 
granted a disability rating higher than the current 10 
percent is by applying an extraschedular rating.  See 38 
C.F.R. § 3.321(b) (2005).

The veteran does not argue, and the evidence does not 
suggest, that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code 
or that it manifests in symptoms other than ringing in the 
ear.  There is no evidence suggesting that he is unemployed 
due to his tinnitus and there is no evidence that he has been 
hospitalized specifically for that condition or that it has 
prevented him from working or significantly interfered with 
work.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

E.  Right shoulder 

In an October 1978 rating action, service connection was 
granted for right shoulder disability and noncompensable 
percent evaluation was assigned.  

In March 2002, the veteran, through his then representative, 
submitted a copy of letter dated April 2000, requesting an 
increased rating.  The veteran was also provided a copy of a 
return receipt for certified mail which was received by the 
RO on May 1, 2000.  Both the letter and the return receipt 
are date-stamped as received at the RO on March 8, 2002.

In support of his most recent claim for increase is a 
November 2002 VA examination report.  The veteran complained 
of daily pain with limited range of motion.  Examination of 
the right shoulder revealed normal contour of the shoulders, 
girdle, clavicle, and supraspinatus.  The veteran could face 
the wall and push against it without pain, however palpation 
of the shoulder revealed pain.  Flexion of the right shoulder 
was to 150 degrees, hyperextension to 30 degrees, abduction 
to 160 degrees, adduction to 40 degrees and rotation to 70 
degrees, bilaterally.  X-rays revealed no significant 
findings.  The clinical impression was arthralgia of the 
right shoulder with limited range of motion.  

In March 2004, the RO increased the disability rating for the 
right shoulder to 10 percent, effective March 8, 2002.  

Disabilities of the shoulder and arm are rated under DCs 5200 
through 5203.  38 C.F.R. § 4.71a (2005).  Normal ranges of 
upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Under DC 5201 limitation of motion of the major or minor arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level also warrants a 20 percent rating.  When 
motion is limited to 25 degrees from the side, a 30 percent 
rating is warranted for the major arm.  See 38 C.F.R. § 4.71.

Under DC 5203, for impairment of the clavicle or scapula in 
the major or minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  Although the veteran is currently rated under 
DC 5203, he does not demonstrate malunion or nonunion with or 
without loose movement of the clavicle or scapula.  See 
38 C.F.R. § 4.71.

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The record reveals very little clinical data to support a 
finding of more than minimal symptomatology associated with 
the veteran's right shoulder disability.  There has been no 
objective evidence of active pathology or abnormality, 
including arthritis, internal derangement, significant 
limitation of motion, or impairment of strength.  He has not 
had any surgery and the right shoulder injury is not so 
severe as to necessitate the use of braces or other special 
devices.  Moreover, when the veteran underwent VA examination 
in 2002, he achieved 160 degrees of abduction and 150 degrees 
of forward flexion.  It appears that he was assigned a 10 
percent rating under DC 5203 analogously because he did not 
meet the criteria for the 20 percent rating based on 
limitation of motion under DC 5201.  In order to be entitled 
to a higher evaluation, limitation of motion of the arm must 
be to no more than shoulder level.  This has not been 
demonstrated.

The Board concludes that a 10 percent rating is the highest 
evaluation warranted.  This contemplates, based on the 
available evidence any functional impairment due to factors 
such as pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, these 
sections require objective evidence of pathology - findings 
which are lacking in this case.

The Board also finds that no other diagnostic code pertaining 
to the shoulder would provide any higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected right shoulder disability, 
as contemplated by DCs 5200 and 5202.  Accordingly, there is 
no basis for an increased rating.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

F.  Right fifth metacarpal

In an October 1978 rating action, service connection was 
granted for right fifth metacarpal fracture residuals.  A 
noncompensable evaluation was assigned.

In support of his most recent claim for increase are VA 
outpatient treatment records dated 1999 to 2002, which 
include a November 2002 VA examination report.  At that time 
the right hand revealed no deformity, Heberden's or Bouchard 
nodes.  There was no evidence of swelling, redness or 
metacarpophalangeal deformity.  The veteran could hyperextend 
to 20 degrees and flex to 70 degrees at the 
metacarpohalangeal joints.  He could form a fist and touch 
the tip of his thumb to the base and tip of each finger and 
abduct all fingers.  The clinical impression was history of 
right metacarpal fracture with no specific residuals noted.  

The veteran's right fifth metacarpal disability is rated as 
noncompensable under 38 C.F.R. § 4.71a, DC 5227.  During the 
course of this appeal, VA revised DCs 5216-5230, which 
pertain to ankylosis and limitation of motion of fingers.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The revisions 
became effective on August 26, 2002.

Under the version in effect until August 26, 2002, DC 5227 
provided a noncompensable rating for ankylosis of the little 
finger.  A following note indicated that extremely 
unfavorable ankylosis of the little finger would be rated as 
amputation under DC 5156.  38 C.F.R. § 4.71.

Under DC 5227, which became effective on August 26, 2002, 
unfavorable or favorable ankylosis of the little finger of 
the major or minor hand warrants a noncompensable rating.  
The note that now follows DC 5227 states that it should also 
be considered whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71.

The revised regulations also provide that any limitation of 
motion of the little finger will be assigned a 0 percent or 
noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5230 
(2005).

As noted above, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  

A review of the record reveals very few, if any, recent 
clinical findings attributable to the right fifth finger.  
There is no objective indication that the veteran has sought 
or received any regular treatment for his right fifth finger.  
In fact, other than complaints of pain, the objective 
evidence has demonstrated that there are no significant 
abnormalities associated with the right fifth finger or the 
right hand.  The veteran retains a substantial level of 
finger motion, with no evidence of ankylosis.  

Even assuming, for our present analysis, that the veteran has 
ankylosis, he would still be rated at a noncompensable level 
under the old criteria except if such ankylosis was extremely 
unfavorable, thereby warranting an evaluation under the 
amputation codes.  See DCs 5152 through 5156.  Under the new 
criteria there is no medical evidence that this finger 
affects the other digits of the right hand.  There is also no 
medical evidence that the right fifth finger interferes with 
the overall function of the right hand itself.  Accordingly, 
there is no basis to assign a compensable rating for fracture 
residuals of the right fifth metacarpal, under either the new 
or old criteria for rating disabilities of the little finger.  
38 C.F.R. § 4.71a, DC 5227, (2002, 2005).

In addition, under DC 5230, any limitation of motion of the 
little finger is also rated as noncompensably disabling.  
Therefore, even though the veteran's right fifth finger pain 
has been duly noted, this diagnostic code would not provide 
for a compensable rating for functional loss since the 
maximum allowable rating under this code is 0 percent.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
right fifth finger has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

III.  Pertinent Laws and Regulations for Earlier Effective 
Dates and TDIU

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year after that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  See VAOPGCPREC 12-98.

The words "application" and "claim" are defined by 
regulation as a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

At the outset, the Board notes that in March 2004, the RO 
awarded a 60 percent rating for the veteran's lumbar spine 
disability and a 10 percent rating for his right shoulder 
disability.  The combined schedular evaluation of his service 
connected disabilities was increased from 50 percent to 70 
percent.  As a result, his TDIU claim was also granted.  An 
effective date of March 8, 2002, was assigned for each 
benefit.  The veteran now argues that the effective dates 
should be earlier than March 8, 2002.  

The veteran's primary contention is that he originally filed 
claims for increase and TDIU in April 2000, and that the RO 
apparently lost the correspondence.  To support his 
contention he submitted copies of an April 24, 2000, letter 
addressed to the RO, a formal claim for TDIU (VA Form 21-
8940), and a certified mail receipt showing that 
correspondence was received by the Oakland RO on May 1, 2000.  
These documents were date-stamped received at the RO on March 
8, 2002.  It is unclear whether the copy of the certified 
mail receipt is the one for the submitted documents; however, 
the dates are in close proximity and there does not appear to 
be other correspondence of record that fits as closely with 
the relevant time frame.  

Therefore, the Board cannot conclude that the veteran's 
initial claims, dated in April 2000, were not received at the 
RO on May 1, 2000, as opposed to March 8, 2002.  
Consequently, the issue of time of receipt is resolved in his 
favor and May 1, 2000, is considered the date of receipt of 
the claims in this case.  

A.  Lumbar spine and Right shoulder

Having determined that May 1, 2000, is the date of receipt of 
claim for purposes of assigning an effective date, the Board 
is obliged to review all the evidence of record from the 
preceding year to determine whether during the year prior to 
May 1, 2000, it is factually ascertainable that an increase 
in the veteran's lumbar spine or right shoulder disabilities 
had occurred.  Specifically, the Board must first review the 
evidence of record to determine whether an ascertainable 
increase in disability occurred during the period from May 1, 
1999, to May 1, 2000.  VA hospital and clinical records, 
reveal treatment for various unrelated disabilities, but are 
silent as to any treatment or complaints regarding the right 
shoulder for this particular time period.

With the exception of the June 1999 VA examination report 
none of the evidence developed prior to May 2000, is relevant 
to the appropriate rating to be assigned to the lumbar spine 
because it does not contain any opinions or findings as to 
the severity of the veteran's lumbar spine disability for 
this particular time period.  In June 1999 there were no 
objective signs of radiculopathy or sciatica on neurological 
evaluation.  Aside from mild positive straight leg raising on 
the right, the veteran's neurological examination was 
essentially unremarkable.  Given the general lack of 
significant neurological findings, the severe intervertebral 
disc syndrome required for an evaluation in excess of 30 
percent rating under DC 5293 was not present.  See 38 C.F.R. 
§ 4.71a.

Also there was no objective evidence of severe lumbosacral 
strain with listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion, as required for 
a 40 percent rating under DC 5295.  38 C.F.R. § 4.71a.  In 
addition based solely on objective measurements of limitation 
of motion under DC 5292, the veteran would warrant only a 20 
percent evaluation.  The 1999 VA examination showed forward 
flexion and extension of the lumbar spine were to 70 degrees 
and 20 degrees, respectively.  Lateral flexion was to 30 
degrees, bilaterally.  These findings reflect only slight to 
moderate limitation of lumbar motion.  38 C.F.R. § 4.71a.

Likewise, the medical treatment evidence between May 1, 2000 
and March 8, 2002, is of limited use in evaluating the 
severity of the lumbar spine and right shoulder disabilities.  
These treatment records fail to provide evidence 
corresponding to evaluations higher than the 30 and 10 
percents ratings assigned by the RO.  Rather, it appears that 
it was the January 2004 examination report that led the RO in 
March 2004 to determine that a 60 percent evaluation was 
warranted for the veteran's lumbar spine disability.  This 
report indicated that the veteran's lumbar spine disability 
was objectively manifested by mild to moderate radiculopathy 
and on that basis the RO awarded the veteran a 60 percent 
rating under DC 5293.  It may therefore be argued that 
January 2004 was the earliest date that it was factually 
ascertainable that an increase in disability occurred to 
warrant the current evaluation and that the proper effective 
date should actually be the date of the January 2004 VA 
examination rather than the March 2002 effective date 
selected by the RO.  The Board will not disturb the RO's 
determination in this regard.  

Likewise, the Board finds that the first evidence even 
remotely supporting the assignment of a 10 percent evaluation 
for the right shoulder is dated subsequent to the veteran's 
request for an increase in May 2000.  The most pertinent 
evidence concerning the severity of the right shoulder 
consists of a November 2002 VA examination, which showed 
subjective complaints of pain, slight limitation of motion 
but no evidence of degenerative changes per X-ray studies.  
This examination report supports the 10 percent evaluation 
assigned.  The medical evidence does not otherwise contain 
sufficient objective findings to permit the conclusion that 
he is entitled to a higher rating prior to November 2002.  
Nevertheless, the RO granted the veteran the benefit of an 
earlier date, in this instance, March 2002.  

Accordingly, entitlement to an effective date earlier than 
March 8, 2002, for the assignment of a 60 percent evaluation 
for the veteran's lumbar spine and the award of a 10 percent 
evaluation for his right shoulder disability is not 
warranted.  

B.  TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

As indicated, the current effective date for the veteran's 
TDIU is March 8, 2002, the same date when he received the 60 
percent schedular rating for his service-connected 
lumbosacral strain, raising the combined rating to 70 
percent.  Prior to that date he did not meet the threshold 
minimum rating requirements of 38 C.F.R. § 4.16(a) for a 
TDIU.  But there remains for consideration the issue of 
whether he was entitled to this benefit prior to that date on 
an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

Having determined that May 1, 2000, is the date of receipt of 
claim, the effective date assignable for the veteran's TDIU 
rests on a relatively simple determination.  There needs to 
be a finding regarding on what date the medical evidence of 
record showed that entitlement to TDIU arose, that is, at 
what point in time did the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.  

In his claim, the veteran asserted that his left wrist and 
lumbar spine affected his full time employment.  He was shown 
to have a high school education and employment as a janitor.  
Although the veteran asserts that he had not been working 
full time since June 1993, he did not file a claim for a 
total rating until May 2000.  The evidence dated in the year 
prior to receipt of the veteran's claim for TDIU consists of 
VA outpatient treatment records and a June 1999 VA 
examination report.  However there are no medical records 
dated during that time period, including the 1999 VA 
examination report, which indicate an ascertainable increase 
in the service connected disabilities, or unemployability due 
to the veteran's service-connected disabilities.  These 
medical records, do not make any mention of the veteran being 
unable to work due to his service-connected disabilities.  
Therefore, it is not factually ascertainable 
from the evidence of record that his service-connected 
disabilities were totally disabling (but more importantly, 
that they rendered him "unemployable") within the year 
preceding the date of his claim.  

The remaining records submitted after the May 2000 claim but 
prior to March 2002 are devoid of any discussion of the 
veteran's ability to work, or the potential impact of his 
service-connected disabilities on his occupational skills and 
interaction.  The remaining medical evidence has little if 
anything to do with his service-connected left wrist; as this 
disability alone is not shown to be of a severity as to 
preclude employment.  

Instead, the competent evidence shows that following VA 
examination in November 2002, the examiner noted the veteran 
was not able to attain and maintain gainful employment due to 
his age and service connected disabilities.  Moreover, it 
appears that it was a subsequent January 2004 examination 
report (in which a VA examiner noted mild to moderate 
radiculopathy) that led the RO to determine that a 60 percent 
evaluation was warranted for the veteran's service-connected 
lumbar spine.  It may therefore be argued that it was not 
until November 2002 that it was factually ascertainable that 
an increase in service-connected disabilities had occurred as 
to render the veteran unemployable and that the proper 
effective date should actually be the date of the November 
2002 examination rather than the March 2002 effective date 
selected by the RO.

Accordingly, because the first evidence of disability meeting 
the criteria for TDIU is dated in November 2002, and the 
claim was filed with VA on May 1, 2000, the appeal must be 
denied.

As the preponderance of the evidence is against an earlier 
effective date, the benefit- of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 3.102 (2005).  



ORDER

An increased evaluation for low back strain, recurrent, with 
degenerative joint and disc disease is denied.

An increased evaluation for left wrist fracture residuals 
with non-union navicular is denied.  

An increased evaluation for bilateral hearing loss is denied.  

An increased evaluation for tinnitus is denied.

An increased evaluation for right shoulder bursitis is 
denied.

An increased evaluation for right fifth metacarpal fracture 
residuals is denied.

Entitlement to earlier effective dates for lumbar spine, 
right shoulder, and total disability individual 
unemployability (TDIU) are denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


